et

Case 2:19-cr-00162 Document 49 Filed on 04/17/19 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT ene tons
Southern Die of Tex*

APR 1,7 2019
David d, Bradley, Clerk of Court

SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA §
| §

v. § CRIMINAL NO.: C-19-162-3
§
ASHLEY MICHELLE VOITLE §
§
§

STIPULATION OF FACT IN SUPPORT OF DEFENDANT’S PLEA

The defendant, ASHLEY MICHELLE VOITLE, has agreed to stipulate with the United
States Attorney for the Southern District of Texas, Ryan K. Patrick, through the undersigned
Assistant United States Attorney, to the following facts. The parties agree that these facts are
sufficient to establish the defendant’s guilt to the offense alleged in count one of the indictment
in cause number C-19-162-3.

I.

The defendant confesses that within the Southern District of Texas on or about February
6, 2019,.

1) That the defendant and at least one other person made an agreement to commit the

crime of knowingly transporting an illegal alien within the U.S. in furtherance of

the aliens unlawful presence;

2) That the defendant knew the unlawful purpose of the agreement and joined in it
willfully, that is, with the intent to further the unlawful purpose; and,

3) That one of the conspirators during the existence of the conspiracy knowingly
committed some act in furtherance of the conspiracy.
Case 2:19-cr-00162 Document 49 Filed on 04/17/19 in TXSD. Page 2 of 4

i.

The defendant further stipulates and agrees that:

On February 6, 2019, Border Patrol agents at the Sarita, Texas checkpoint were contacted
by a tow truck driver. The tow truck driver indicated to agents that he had been hired by a Hispanic
male to haul a broken down vehicle through the checkpoint from Armstrong, Texas to the
O’Reiley’s Auto Parts store in Kingsville, Texas. When picking up the Ford 500 on the shoulder
of Highway 77, the tow truck driver observed a tan medium-sized SUV parked behind the Ford
500. At the checkpoint, the tow truck driver told agents that he felt suspicious about the Ford 500
he was hauling because the driver of the vehicle refused to provide the tow truck driver with the
keys to the Ford 500.

‘During the inspection, a Border Patro] K-9 alerted to the trunk of the Ford 500. Upon
opening the trunk, agents observed two individuals, who both admitted to being illegally present
in the United States. The tow truck driver agreed to drop off the Ford 500 in Kingsville to the
Hispanic man who hired him.

Border Patrol agents conducted surveillance at the O’Reiley’s Auto Parts store in
Kingsville, Texas, and observed a tan medium-sized SUV. The SUV then parked in a nearby
McDonald’s parking lot. Agents observed the Hispanic male, later identified as Guadalupe
LEVARIO, exit the SUV and walk towards the O’Reiley’s. LEVARIO waived down the tow truck
driver and directed where the truck was to be parked, and LEVARIO paid the tow truck driver for
the hauling service. LEVARIO was placed under arrest, as well as the two other individuals in the
SUV. The driver of the SUV was identified as Cody Michael MATOUSEK. The other passenger .

of the SUV was identified as Ashley Michelle VOITLE.
Case 2:19-cr-00162 Document 49 Filed on 04/17/19 in TXSD_ Page 3 of 4

Located inside the SUV were numerous iPhones, a backpack, and jackets. which the
undocumented aliens later identified as their property. The two undocumented aliens located in
the trunk of the Ford 500, Thalia Almeida and Renato Andrade-Silva were able to positively
identify all three defendants by photo lineup. |

Thalia Almeida and Renato Andrade-Silva told investigators the following: MATOUSEK
picked up Almeida and Andrade somewhere near Mission, TX and transported them to a stash
house. The next day, MATOUSEK picked them up from the stash house and brought them to a
motel, where MATOUSEK explained the process for them to be smuggled past the checkpoint.
LEVARIO was introduced to Almeida at the same hotel, and LEVARIO told Almeida that he
would be the one smuggling them past the checkpoint. LEVARIO and his girlfriend VOITLE were
staying at the hotel in a neighboring room. The next morning, LEVARIO and VOITLE transported
them in a Ford 500. LEVARIO stopped at an abandoned house south of the checkpoint and put ~
both Almeida and Andrade in the trunk of the Ford 500. VOITLE provided Almeida and Andrade
water before being concealed in the trunk.

The undersigned have thoroughly reviewed, understand, and agree that the information

contained in this Stipulation of Fact is true and correct.

a

ASHLEY La EVOIT

(i Cecil Starcher
Attorney for Defendant

 

 

 

 

 
Case 2:19-cr-00162 Document 49 Filed on 04/17/19 in TXSD Page.4 of 4

RYAN K. PATRICK
UNITED STATES ATTORNEY

By: Lr aa [

ara Popeip
ssistant United States Attorney
